UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6263



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HUBERT RAMSEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-95-5-V; CA-99-129-5-4-V)


Submitted:   August 25, 2004             Decided:   September 9, 2004


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hubert Ramsey, Appellant Pro Se. Brian Lee Whisler, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Hubert Ramsey seeks to appeal the district court’s order

denying relief on his Fed. R. Civ. P. 60(b) motion filed in his

underlying 28 U.S.C. § 2255 (2000) action.                 The district court

appears to have dismissed the action as successive.                    The order is

not   appealable     unless    a    circuit    justice    or     judge     issues    a

certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000);

Reid v. Angelone, 369 F.3d 363, 368-69 (4th Cir. 2004) (holding

that appeal from the denial of a Fed. R. Civ. P. 60(b) motion in a

habeas    action    requires    a    certificate    of    appealability).           A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                         28 U.S.C.

§   2253(c)(2)     (2000).     A    prisoner   satisfies        this   standard     by

demonstrating      that   reasonable      jurists      would      find    that    his

constitutional      claims    are   debatable    and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).             We have independently reviewed the

record and conclude that Ramsey has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

            To the extent Ramsey’s notice of appeal and informal

brief could be construed as a motion for authorization to file a


                                      - 2 -
successive § 2255 motion, we deny such authorization.                   United

States v. Winestock, 340 F.3d 200, 208 (4th Cir.), cert. denied,

124 S. Ct. 496 (2003).       We dispense with oral argument because the

facts   and   legal    contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                     - 3 -